Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first cured composition in contact with a surface through which radiation in a first wavelength band in the UV light range is emitted from a first subset of the light-emitting diodes of the plurality of the light-emitting diodes, the first cured composition includes a blue photoluminescent material selected to emit blue light in response to absorption of the radiation in the first wavelength band from each of the light-emitting diodes in the first subset of the light-emitting diodes of the plurality of the light-emitting diodes, the blue photoluminescent material is an organic, organometallic, or polymeric material, and a first photopolymer, the organic, organometallic, or polymeric material is embedded in the first photopolymer; and a second cured composition in contact with a surface through which radiation in a second wavelength band in the UV or visible light range is emitted from a second subset of light-emitting diodes of the plurality of the light-emitting diodes, the second cured composition includes a nanomaterial selected to emit red or green light in response to 

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first cured composition in contact with a surface through which radiation in a first wavelength band in the UV light range is emitted from a first subset of the light-emitting diodes of the plurality of the light-emitting diodes, the first cured composition includes a blue photoluminescent material selected to emit blue light in response to absorption of the radiation in the first wavelength band from each of the light-emitting diodes in the first subset of the light-emitting diodes of the plurality of the light-emitting diodes, the blue photoluminescent material is an organic, organometallic, or polymeric material, and a first photopolymer, the organic, organometallic, or polymeric material is embedded in the first photopolymer; and a second cured composition in contact with a surface through which radiation in a second wavelength band in the UV or visible light range is emitted from a second subset of light-emitting diodes of the plurality of the light-emitting diodes, the second cured composition includes first quantum dots selected to emit red or green light in response to absorption of the radiation in the second wavelength band from each of the light- emitting diodes of the second subset of light-emitting diodes of the plurality of the light-emitting diodes; and a second photopolymer, the first quantum dots are embedded in the second photopolymer”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “dispensing a first photo-curable fluid over a display having a backplane and an array of light emitting diodes electrically integrated with backplane circuitry of the backplane, the first photo-curable fluid including a blue photoluminescent material selected to absorb ultraviolet light, one or more first monomers, and a first photoinitiator that initiates polymerization of the one or more first monomers in response to absorption of the ultraviolet light; activating a first plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the first photo-curable fluid to form a first color conversion layer over each of the first plurality of light emitting diodes to convert light from the first plurality of light emitting diodes to blue light, the first color conversion layer having the blue photoluminescent material embedded in a first polymer matrix; removing an uncured remainder of the first photo-curable fluid; thereafter dispensing a second photo-curable fluid over the display, the second photo-curable fluid including a nanomaterial selected to emit red or green light in response to absorption of the ultraviolet light, one or more second monomers, and a second photoinitiator that initiates polymerization of the one or more second monomers in response to absorption of the ultraviolet light; activating a second plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the second photo-curable fluid to form a second color conversion layer over each of the second plurality of light emitting diodes to convert light from the second plurality of light emitting diodes to light of a different second color, the second color conversion layer having the 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826